Citation Nr: 0012865	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
human immunodeficiency virus (HIV).

2.  Entitlement to a compensable evaluation prior to December 
1, 1997, and in excess of 30 percent on and after December 1, 
1997, for depressive reaction.

3.  Entitlement to total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified service from October 1980 to October 1986, with 
four years and three months of prior active service.

On file is the report of an August 1991 rating decision 
wherein entitlement to service connection was granted for HIV 
with assignment of a 30 percent evaluation, depressive 
reaction with assignment of a noncompensable evaluation, and 
perianal condyloma acuminata with assignment of a 
noncompensable evaluation all effective April 30, 1991.

The current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to an 
increased evaluation for HIV.  

In July 1994 the RO affirmed the prior denial of entitlement 
to an increased evaluation for HIV, continued the 
noncompensable evaluations for perianal condyloma acuminata 
and depressive reaction, and denied entitlement to an 
effective date, prior to April 30, 1991 for an award of 
compensation benefits, from which the veteran filed a timely 
notice of disagreement.  

In April 1995 the RO denied entitlement to a TDIU.   

In April 1998 the RO granted entitlement to an increased 
(compensable) evaluation of 30 percent for depressive 
reaction effective December 1, 1997, and affirmed the prior 
denial of entitlement to a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The claims of entitlement to increased evaluations for 
depressive reaction; perianal condyloma acuminata; effective 
date, prior to April 31, 1991, for an award of compensation 
benefits; and a TDIU are addressed in the remand portion of 
this decision.

The Board observes that the veteran has raised the issues of 
compensation for benign growth of the digestive system and 
renal dysfunction (January 1994), and for chronic sinusitis, 
chronic low-grade fever and high blood pressure as secondary 
to his service-connected disabilities (November 1998).  These 
issues have been neither procedurally prepared nor certified 
for appellate review, and are referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

There is no current objective clinical evidence of refractory 
constitutional symptoms, pathological weight loss, or an 
AIDS-related opportunistic infection or neoplasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the manifestations of HIV, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.88b, Diagnostic Code 6351 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show in that March 1986 the veteran 
was hospitalized after testing positive for human T-cell 
lymphotropic virus type II (HTLV-III).  A complete physical 
examination was conducted.  Otherwise, examination results 
were unremarkable.  The diagnosis, in pertinent part, was 
HTLV-III associated syndrome; HTLV-III positive by Elisa and 
Western Blot, Walter Reed classification 2, aids related 
complex.

In June 1991 the veteran underwent VA medical examination.  
It was indicated in the report that he had not received the 
zidovudine (AZT) treatment previously recommended for his 
HIV.  In pertinent part, he was diagnosed with HIV infection 
with lymph adenopathy, perianal condyloma acuminata, history 
of rectal fissure appropriately treated in 1984, hyperchromia 
macrocytic anemia and history of alcohol abuse.

In August 1991 the RO granted service connection for HIV and 
assigned a 30 percent disability evaluation. 

VA progress notes dated in January 1993 indicated that the 
veteran was seen with complaints of a rash all over his body, 
not involving the soles or palms, for the previous 8 weeks.  
Examination of the skin revealed violaceous muscular well-
demarcated area on the left and right thigh with scattered 
lesions on trunk.  The diagnosis in pertinent part was HIV.

In March 1993 the veteran filed a claim for an increased 
evaluation for his service-connected disabilities.  In July 
1993 the RO continued the 30 percent disability evaluation 
for HIV.


In November 1993 the veteran underwent a VA systemic 
conditions examination.  His physical examination was 
unremarkable.  It was noted that there was no history of any 
mental changes.  The diagnoses were HIV, history of remedial 
warts and abnormal urinalysis, further follow-up recommended.

In January 1994 the RO denied an increased evaluation for 
service-connected HIV.  In his notice of disagreement dated 
in January 1994, the veteran asserted that he has not 
suffered any weight lost because he is on a high powered 
caloric and protein diet and he is very inactive due to 
fatigue and muscle aches which inhibits him from seeking 
full-time employment.  He stated that due to having diarrhea 
and testing positive for hepatitis B, he is unable to obtain 
employment in the food industry.  He further stated that he 
experiences diarrhea, night sweats, rashes, vomiting, fever, 
fatigue, insomnia and nausea due to his HIV.

In February 1994 the veteran was seen at VA Medical Center 
(MC) with complaints of pain in both legs for the previous 6 
months.  AZT, antibiotics and Motrin were reported as his 
current medications.  He reported having night sweats, sleep 
disturbance, occasional diarrhea and occasional cough.  The 
diagnoses were microscopic hematuria and HIV.  Chest x-rays 
revealed normal findings.  Medical records dated in March 
1994 indicated that the veteran was not losing weight.  The 
diagnosis was indicated as HIV positive.  It was further 
indicated that AZT, 100 mg 3 times a day, should continue.

At his personal hearing in September 1994 the veteran 
testified regarding his claim for an increased evaluation for 
service-connected HIV.  He stated that he had been having 
numerous problems concerning his health and he is unable to 
work.  He testified that he tried to work but all he wants to 
do is go home and sleep.  He stated that he is tired all the 
time.  Hearing Transcript (Tr.), p. 1.  The veteran stated 
that he takes AZT, something for nausea, muscle pain and 
others, about five different types of medication.  Tr., p. 2.  
He reported that his lungs are clear.  He stated that he 
experiences diarrhea, nausea, joint and muscle pain, 
especially in the legs.  The pain in the legs has persisted 
for about one year.  Tr., p. 3. 

In a September 1994 medical report it was noted that the 
veteran complained of pain in the joints in the left hand.  
No acute distress was noted.  He complained of diarrhea for 
the previous three weeks with light stools for three days.  
The diagnosis was HIV positive.  Treatment included AZT 100 
mg, 3 times a day, Zantac and continuation of other 
medications.

In October 1994 the veteran underwent a VA general medical 
examination.  He complained of having night sweats, muscle 
pains in his lower legs, diarrhea and weight loss.  He 
further complained of bilateral joint pain in his hands.  He 
had bilateral shoulder pain and constant fatigue.  He 
reported taking AZT, 100 mg, three times a day.  It was noted 
that he was a well-nourished appearing male.  His skin was 
normal without lesions.  There was no generalized adenopathy.  

Examination of the cardiovascular, respiratory, endocrine and 
digestive systems revealed normal findings.  Regarding the 
musculoskeletal system there was tenderness with firm 
palpation over the gastrocnemius muscle bilaterally.  There 
was mild tenderness with firm pressure over the thigh 
muscles.  There was no joint swelling, deformity or 
tenderness.  There was full range of motion of the joints of 
the upper and lower extremities.  Neurologic examination 
revealed good muscle strength and tone.  However, 
coordination was poor.  During ambulation the veteran 
appeared to have problems maintaining his balance.  The 
diagnoses were HIV, myalgias, abnormal urinalysis, microcytic 
anemia and poor balance.

In January 1995 the veteran underwent a disability 
determination evaluation.  During the evaluation, he reported 
employment for the previous 5 months at a seafood restaurant 
where he works 6 days a week as a chef.  He reported seeing a 
psychologist for 6 months in 1985 after testing positive for 
HIV.  Treatment was focused on enhancing his adjustment to 
the circumstances.  He again saw a psychologist in 1991 due 
to adjustment difficulties and in 1992 after his brother's 
death.  The diagnosis was dementia due to HIV diseases.

In March 1995 the veteran reported having fever, night 
sweats, fatigue, joint pain of the knees and shoulder, 
nausea, and muscle cramps.

In a September 1995 medical record the veteran reported 
having diarrhea and oral lesions, some with white pus and 
some filled with blood.  He also reported having problems 
with back and soreness of his hip.  His symptoms were 
confirmed on examination.

In November 1995 the veteran underwent VA examination for 
hematologic disorders.  It was noted in the examination 
report that he was employed as a chef.  He was taking 
Desyrel, AZT, Naprosyn, Zantac and Reglan.  It was noted also 
that he is examined at the VA Medical Center (MC) monthly.  
It was reported that he had scoliosis causing intermittent 
back pain and difficulty with memory.  On examination it was 
noted that his disease appears to be in remission.  The 
diagnoses were history of positive human immunodeficiency 
virus, hypercholesterolemia and microscopic hematuria.

In December 1995 the veteran reported that he was no longer 
employed as of November 20, 1995, due to his service-
connected disabilities.

Included in the claims file are records from the Social 
Security Administration (SSA) showing that in July 1996, the 
veteran was determined to be disabled as of December 2, 1995.  
The veteran's impairments, which SSA considered to be severe 
under the Social Security Act, were AIDS, HIV encephalopathy, 
dementia and major depression.  The SSA's supporting medical 
evidence consists of some of the VA medical records 
previously described.

In June 1996 the veteran was seen at VAMC with complaints of 
night sweats and diarrhea for the previous six days.  On 
examination in July 1996 the examiner noted that the veteran 
was unemployed weak, fatigued, restless and angry due to his 
HIV complications.  He had night sweats and incessant 
headaches. 




The veteran underwent a VA hematologic disorders examination 
in April 1997.  He reported that his night sweats have been 
occurring for more than a year.  He occasionally has fever 
and sometimes there is sweating during the day.  He reported 
that his weight varies from 193 to 213 pounds, and that his 
appetite fluctuates.  He stated that he has diarrhea about 
two times a month, which lasts about a week at a time.  He 
reported that his stool is mixed with red blood.  He was on 
AZT medication.  

On examination it was noted that he was well nourished and in 
no acute distress.  He was taking medicine for depression.  
Examination of the ears, eyes, mouth, pharynx, lymph nodes, 
heart rhythm, chest, abdomen and extremities was 
unremarkable.  The physician noted that the veteran continues 
to have HIV infection with no history of sickle cell crisis.  
The diagnoses were HIV/AIDS and microscopic hematuria of 
uncertain etiology.

At his personal hearing in June 1998 the veteran testified 
that he is fatigued, unable to sleep at night, nervous, 
anxious, and depressed due to having HIV for 13 years and 
taking medication for 7 years.  He stated that his medication 
has been changed from AZT to Nelfinavir, 200 mg of which he 
takes three times a day.  Tr., p. 1.  He stated that the side 
effects of the medication that he experiences are sleep 
disorder, tiredness, fatigue, nervousness, anxiety and 
depression.  He further stated that he occasionally has 
diarrhea that last about 10 days.  He testified that he goes 
to school 12 hours per week.  

He stated that he missed three days last semester due to his 
disability.  Tr., p. 2.  He further stated that he goes to 
the doctor for HIV about twice a month.  The doctor tests for 
different T cell levels.  He stated that his T-cells have 
fluctuated between 500 and 270.  Tr., p. 3.  He stated that 
he last worked about 2 1/2 years prior as a cook in a 
restaurant.  He testified that he experiences nausea when he 
eats.  He further testified that he does not feel he can work 
because of the fatigue and diarrhea he experiences.  Tr., p. 
4.  


Dr. F.T.C. saw the veteran in October 1998 with complaints of 
insomnia, sinus infection, earache, nausea and vomiting.  On 
examination it was noted that the veteran had been having 
increasing headaches and right ear pain.  He had no active 
chest pain or excessive cough.  He described a lot of reflux 
and gastroesophageal reflux disease type symptoms.  He denied 
any excess dysuria.  He was diagnosed with AIDS, sinusitis, 
otitis and headaches.  It was also noted that he smoke 1/2 pack 
of cigarettes a day.

Treatment records from ID Special Clinic in August 1999 
revealed that the veteran had a 3 to 4 month history of 
nausea with occasional vomiting.  He complained of heat 
intolerance with night sweats.  It was indicated that he had 
daily loose stool and muscle cramps.  Examination revealed 
questionable alcohol on his breath.  
The diagnoses were HIV, nausea related to sinus drainage, 
loose stool and muscle cramps.

At a travel board hearing in August 1999 the veteran 
testified, inter alia, regarding the issues of entitlement to 
an increased evaluation for HIV.  He testified that on a 
daily basis he has muscle spasms and he runs a low-grade 
fever all the time.  Tr., p. 2.  He stated that he always 
have a lot of other problems, including sinusitis and 
depression.  He further stated that he was going to school 
but had to quit recently because he could not use his fingers 
properly and because of the diarrhea.  Tr., pp. 3, 5.  He 
also stated that he get about 4 hours of sleep a night.  He 
testified that he has side effects from the medication.  Tr., 
p. 3.  He stated that he thinks the HIV affects his ability 
to sleep.  Tr., p. 4.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran's manifestations of HIV-related illness are rated 
under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (1999).  Under that code, a 30 percent 
evaluation is warranted with recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s), or; minimum rating with T4 cell count less 
than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  

A 60 percent evaluation is for application with refractory 
constitutional symptoms, diarrhea and pathological weight 
loss, or; minimum rating following development of AIDS- 
related opportunistic infection of neoplasm.  

A 100 percent rating is appropriate with AIDS with recurrent 
opportunistic infections or with secondary diseases affecting 
multiple body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions.  Id.  

The term ``approved medication(s)'' includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note 1.  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation for HIV is found to be well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim, which is plausible.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's HIV.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

The RO has rated the veteran's HIV disability under 38 C.F.R. 
§ 4.88b, Diagnostic Code 6351.  During the pendency of the 
appeal, the rating criteria for some infectious diseases were 
revised effective August 30, 1996.  However, as the schedular 
ratings applicable to HIV-related illness did not change as a 
result of these revisions, the Board finds that no prejudice 
will result to the veteran by way of appellate review of his 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992).  Further, 
the Board finds no substantive differences between the 
amended provisions of the Rating Schedule and the prior 
version with respect to the ratings assigned to the veteran's 
disability.

In the instant case, the Board finds that the veteran's 
service-connected HIV warrants a 30 percent disability 
evaluation under 38 C.F.R. § 4.88b Diagnostic Code 6351 as 
the medical evidence shows that the veteran was on approved 
medication, has recurrent constitutional symptoms and 
intermittent diarrhea.  The evidence shows that the veteran 
was prescribed AZT medication for treatment for his HIV.  In 
1998 the veteran reported that his medication was changed 
from AZT to Nelfanavir.  The record contains numerous medical 
reports where the veteran complained of having diarrhea.  At 
his personal hearing in 1998 he stated that he occasionally 
has diarrhea that last about 10 days.  In addition, he had 
ongoing complaints of fatigue, joint and muscle pain and a 
rash over the body.  In August 1999 he was diagnosed with 
nausea related to sinus drainage, loose stool and muscle 
cramps.

An undated treatment record showed he complained of heat 
intolerance with night sweats.  His diagnosis was HIV doing 
well, night events/heat intolerance.
In October 1998 the veteran had headaches and right ear pain.  
There was no active chest pain, excessive cough, excess 
dysuria or adenopathy.  His heart was regular in rate and 
rhythm and his lungs were clear.  He had gastroesophageal 
reflux type symptoms.  His throat was moderate erythema.  His 
right tympanic membrane was very red.

The present symptomatology of the veteran's HIV disability is 
not medically demonstrated to warrant the next higher 
evaluation of 60 percent.  The evidence does not show 
refractory constitutional symptoms, and pathological weight 
loss or the development of AIDS-related opportunistic 
infection or neoplasm.  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings demonstrate that the veteran's HIV more 
nearly approximate the criteria required for a 30 percent 
rating.  Thus, entitlement to an evaluation in excess of 30 
percent under 38 C.F.R. § 488b, Diagnostic Code 6351 is not 
warranted.




The Board has considered the veteran's written statements and 
testimony that the manifestations of his HIV disability are 
worse than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for service-connected HIV.  
Gilbert, supra at 53.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
rating for service-connected HIV.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
not only provided the criteria for assignment of an 
extraschedular evaluation, it also discussed them in light of 
the claim for an increased evaluation for the veteran's 
disability.  The determined that an increased evaluation for 
HIV on an extraschedular basis was not warranted.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his HIV.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 30 percent for HIV 
is denied.

REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

As noted in the introduction above, the Board finds that the 
veteran filed a timely NOD with the July 1994 rating decision 
-- which denied increased evaluations for his service-
connected depressive reaction and perianal condyloma 
acuminata, and an earlier effective date for award of 
compensation - in his July 24, 1994 statement in response to 
the RO's letter of July 19, 1994.  The RO did not issue a SOC 
for those issues.  The failure to issue a SOC is a procedural 
defect requiring a remand.  The Court has been very clear in 
such circumstances and the Board must remand the case to the 
RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

With regard to an increased evaluation for service-connected 
depressive reaction,
the veteran filed a claim for an increased evaluation in 
January 1994.  The RO denied an increased evaluation for 
service-connected depressive reaction in the July 1994 rating 
decision.  Additional evidence was received and by rating 
decision in April 1998, the RO granted a compensable 
evaluation of 30 percent for depressive reaction.  However, 
this increase subsequent to the rating action did not 
constitute a full grant of the benefit sought, and the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993). (where a claimant has filed 
a notice of disagreement as to an RO's decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  
However, the veteran was issued a SOC in November 1998 after 
he disagreed with the April 1998 rating decision.  Resolving 
this matter in the veteran's favor, the Board finds that the 
matter of the veteran's disagreement with the July 1994 
rating action remained pending since that time.

As noted, the veteran's claim has been pending for a long 
time.  During the pendency of his claim, the rating schedule 
criteria for evaluating psychiatric disorders changed on 
November 7, 1996.  The veteran was provided only the amended 
regulations in the November 1998 SOC.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version more favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Since the RO failed to issue a SOC on the issue of an 
increased evaluation for depressive reaction following the 
1994 NOD, the veteran was never provided the criteria of 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996), that were in 
effect through November 6, 1996.  Therefore, he has not had 
the opportunity to provide argument in support of his claim 
under those provisions and the Board finds that being denied 
that opportunity has prejudiced him.  See Bernard v. Brown 4 
Vet. App. 384 (1993).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); and to afford him due 
process of law under 38 C.F.R. § 3.103(a) (1999), the Board 
is remanding the remaining issues not disposed of during the 
current appellate review to the RO for further development 
and adjudicative actions as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for depressive reaction 
and perianal condyloma acuminata.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain legible copies the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO issued a statement of the case 
as to the issues of entitlement to 
increased (compensable) evaluations for 
service-connected perianal condyloma 
acuminata and depressive reaction, and an 
earlier effective date, prior to April 
30, 1991, for an award of compensation in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  The RO should 
advise the veteran of the need to timely 
submit a substantive appeal if he desires 
appellate review.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran in order to ascertain the current 
nature and extent of severity of severity 
of his depressive reaction.  The claims 
file, copies of the previous and amended 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the 
examination report in this regard.  Any 
further indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by depressive reaction.  

If there are other psychiatric disorders 
found, in addition to depressive 
reaction, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
depressive reaction is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
depressive reaction, and, if not so 
related, whether the veteran's depressive 
reaction has any effect on the severity 
of any other psychiatric disorder.   

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Score provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from depressive reaction.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of depressive reaction is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
the impact of depressive reaction on the 
veteran's ability to work.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased compensation benefits for 
depressive reaction with application of 
the previous and amended criteria with 
documentation of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999), and a 
TDIU.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

